UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-22562 Investment Company Act file number: Babson Capital Global Short Duration High Yield Fund (Exact name of registrant as specified in charter) 550 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Janice M. Bishop Secretary and Chief Legal Officer c/o Babson Capital Management LLC Independence Wharf 470 Atlantic Avenue Boston, MA 02210 (Name and address of agent for service) (704)805-7200 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:September 30, 2013 Item 1. Schedule of Investments. Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS (Unaudited) September 30, 2013 Effective interest rate‡ Due date Principal Cost Fair value Fixed Income — 122.37%*: Bank Loans — 19.60%*: Beverage, Food and Tobacco — 0.91%*: Performance Food Group Company % 11/30/2019 $ $ $ Total Beverage, Food and Tobacco Broadcasting and Entertainment — 1.38%*: Deluxe Entertainment Services Group, Inc. 7/3/2017 TWCC Holding Corp. 12/11/2020 Total Broadcasting and Entertainment Buildings and Real Estate — 0.77%*: Tomkins Air Distribution 5/11/2020 Total Buildings and Real Estate Chemicals, Plastics and Rubber — 1.23%*: Cytec Monarch 3/20/2020 Total Chemicals, Plastics and Rubber Diversified/Conglomerate Manufacturing — 1.16%*: Alliance Laundry Systems LLC 11/30/2019 Northern Tool & Equipment Company, Inc. 12/6/2018 Total Diversified/Conglomerate Manufacturing Diversified/Conglomerate Service — 2.35%*: Endurance International Group Inc. 10/18/2017 Redprarie Corporation 12/14/2018 Redprarie Corporation 12/14/2019 Total Diversified/Conglomerate Service Electronics — 1.55%*: Kronos, Inc. 4/26/2020 Total Electronics Farming and Agriculture — 0.45%*: Allflex Holdings, Inc. 7/17/2021 Total Farming and Agriculture Finance — 1.44%*: Confie Seguros Holding 5/8/2019 Cunningham Lindsey Group, Inc. 4/18/2020 Transfirst Holdings Inc. 6/30/2018 Wall Street Systems Inc. 4/24/2020 Total Finance Healthcare, Education and Childcare — 1.71%*: Air Medical Group Holdings 6/20/2018 Sage Products Holdings Iii, LLC 5/31/2020 TriZetto Group 3/27/2019 Total Healthcare, Education and Childcare Mining, Steel, Iron and Non-Precious Metals — 1.68%*: Boomerang Tube, LLC 10/8/2017 Oxbow Carbon 1/18/2020 Total Mining, Steel, Iron and Non-Precious Metals Oil and Gas — 3.02%*: Bowie Resource Partners LLC 8/7/2020 Chesapeake Energy Corporation 12/4/2017 Fieldwood Energy LLC 9/30/2020 NFR Energy LLC 12/31/2018 Rice Energy 9/26/2018 Total Oil and Gas Retail Store — 1.95%*: BJ's Wholesale Club, Inc. 3/13/2020 FleetPride 5/8/2020 Smart & Final Holdings Corp. 11/8/2020 Total Retail Store Total Bank Loans Corporate Bonds — 102.77%*: Aerospace and Defense* — 0.49%*: Ducommun Inc. % 7/15/2018 $ $ $ Total Aerospace and Defense Automobile — 5.90%*: Accuride Corp 8/1/2018 J.B. Poindexter & Co. Inc.^ 4/1/2022 International Automotive Components Group, S.A.^ 6/1/2018 Meritor Inc. 3/15/2018 Meritor Inc.^ 3/1/2026 UCI International, Inc. 2/15/2019 Total Automobile Beverage, Food and Tobacco — 0.53%*: Findus+^ 7/1/2018 Total Beverage, Food and Tobacco Broadcasting and Entertainment — 1.73%*: Arqiva Finance+^ 3/31/2020 Total Broadcasting and Entertainment Buildings and Real Estate — 2.92%*: Builders FirstSource Inc.^ 6/1/2021 Lyon Williams Homes, Inc. 11/15/2020 Roofing Supply LLC^ 6/1/2020 Total Buildings and Real Estate Cargo Transport — 2.77%*: Kenan Advantage Group, Inc.^ 12/15/2018 Moto Hospitality Limited+^ 3/15/2017 Quality Distribution Inc. 11/1/2018 Total Cargo Transport Chemicals, Plastics and Rubber — 8.15%*: Associated Asphalt Partners LLC^ 2/15/2018 Ciech Group Finance+^ 11/30/2019 Cornerstone Chemical Co.^ 3/15/2018 Ineos+^ 8/15/2018 LSB Industries, Inc.^ 8/1/2019 Omnova Solutions, Inc. 11/1/2018 Perstorp Holding AB+^ 5/15/2017 Pinnacle Operating Corp.^ 11/15/2020 TPC Group, Inc.^ 12/15/2020 Tronox Worldwide LLC 8/15/2020 Total Chemicals, Plastics and Rubber Containers, Packaging and Glass — 2.70%*: Bormioli Rocco & Figlio S.P.A.+^ 8/1/2018 Multi Packaging Solutions, Inc.^ 8/15/2021 Pretium Packaging, LLC 4/1/2016 Total Containers, Packaging and Glass Diversified/Conglomerate Manufacturing — 0.62%*: StoneMor Partners L.P.^ 6/1/2021 Total Diversified/Conglomerate Manufacturing Diversified/Conglomerate Service — 2.58%*: Bravida+^ 6/15/2019 Brickman Group Holdings, Inc.^ 11/1/2018 Verisure Holdings+ 9/1/2018 Total Diversified/Conglomerate Service Diversified Natural Resources, Precious Metals and Minerals — 1.12%*: ENCE+ 2/15/2020 Lecta S.A.+^ 5/15/2019 Lecta S.A.+^ 5/15/2018 Total Diversified Natural Resources, Precious Metals and Minerals Electronics — 1.70%*: International Wire Group, Inc.^ 10/15/2017 Total Electronics Farming and Agriculture — 0.92%*: Chiquita Brands International Inc.^ 2/1/2021 Total Farming and Agriculture Finance — 6.25%*: Arrow Global Finance+^ 3/1/2020 Cabot Financial+^ 10/1/2019 Equiniti Group Ltd.+^ 12/15/2018 First Data Corp.^ 1/15/2021 Lowell Group Financing PLC+^ 4/1/2019 Marlin Financial+^ 8/1/2020 TMF Group Holding+^ 12/1/2018 TMF Group Holding+^ 12/1/2019 Travelex+^ 8/1/2018 Total Finance Healthcare, Education and Childcare — 6.16%*: Care UK Health+ 8/1/2017 Cerba European Lab+^ 2/1/2020 Crown Newco PLC+^ 2/15/2019 Prospect Medical HoldingsInc^ 5/1/2019 Tenet Healthcare Corporation^ 4/1/2022 Unilabs+^ 7/15/2018 Valeant+^ 7/15/2021 Total Healthcare, Education and Childcare Hotels, Motels, Inns and Gaming — 0.96%*: Gala Group Finance+ 9/1/2018 Total Hotels, Motels, Inns and Gaming Insurance — 0.20%*: Towergate Finance PLC+^ 2/15/2018 Total Insurance Leisure, Amusement, Motion Pictures and Entertainment — 1.02%*: Odeon & Uci Finco+ 8/1/2018 Vue Cinimas+^ 7/15/2020 Total Leisure, Amusement, Motion Pictures and Entertainment Machinery (Non-Agriculture, Non-Construct, Non-Electronic) — 3.33%*: Cleaver-Brooks, Inc.^ 12/15/2019 KM Germany Holding+^ 12/15/2020 Milacron LLC^ 5/15/2019 Xerium Technologies 6/15/2018 Total Machinery (Non-Agriculture, Non-Construct, Non-Electronic) Mining, Steel, Iron and Non-Precious Metals — 4.59%*: Alba Group PLC+^ 5/15/2018 Ausdrill Finance Pty Ltd.+^ 11/1/2019 Barminco Finance Pty Ltd.+^ 6/1/2018 Hecla Mining Company^ 5/1/2021 New World Resources N.V.+^ 5/1/2018 Total Mining, Steel, Iron and Non-Precious Metals Oil and Gas — 26.61%*: Alta Mesa Holdings, LP 10/15/2018 Calumet Specialty Products 5/1/2019 CHC Helicopter+ 10/15/2020 CHC Helicopter+ 6/1/2021 Era Group Inc. 12/15/2022 Ferrellgas Partners LP 6/15/2020 Gibson Energy Holdings+^ 7/15/2021 Halcon Resources Corporation 7/15/2020 Headwaters, Inc. 4/1/2019 Hercules Offshore, Inc.^ 4/1/2019 Linn Energy, LLC 4/15/2020 Magnum Hunter Resources, Corp^ 5/15/2020 Midstates Petroleum Company Inc.^ 10/1/2020 Midstates Petroleum Company Inc.^ 6/1/2021 Millennium Offshore+^ 2/15/2018 Niska Gas Storage 3/15/2018 Northern Tier Energy LLC^ 11/15/2020 Pbf Holding Company LLC 2/15/2020 Penn Virginia Corp 5/1/2020 Quicksilver Resources^ 8/1/2018 Resolute Energy Corp. 5/1/2020 RKI Exploration and Production, LLC^ 8/1/2021 Samson Investment Company^ 2/15/2020 Seven Generations Energy Ltd.+^ 5/15/2020 Shelf Drilling Holdings Ltd+^ 11/1/2018 Welltec+^ 2/1/2019 Total Oil and Gas Personal and Nondurable Consumer Products (Manufacturing Only) — 0.43%*: Grohe Holdings+^ 12/15/2017 Total Personal and Nondurable Consumer Products (Manufacturing Only) Personal, Food and Miscellaneous — 1.69%*: Cerved Holding Spa+^ 1/15/2021 Teamsystem S.P.A.+^ 5/15/2020 Total Personal, Food and Miscellaneous Printing and Publishing — 1.30%*: Cenveo Corporation 2/1/2018 R.R. Donnelley & Sons Company 3/15/2021 Total Printing and Publishing Retail Store — 9.28%*: Brighthouse Group PLC+^ 5/15/2018 GRD Holding Corp.^ 6/1/2019 HD Supply, Inc. 7/15/2020 House Fraser PLC+^ 8/15/2018 Matalan Finance PLC+^ 4/29/2016 New Look Retail Group Limited+^ 5/14/2018 Pantry, Inc 8/1/2020 Spencer Spirit Holdings, Inc.^ 5/1/2017 Takko Fashion+^ 4/15/2019 Total Retail Store Telecommunications — 7.34%*: Manutencoop Facility Management+^ 8/1/2020 Numericable Finance+^ 10/15/2018 Nara Cable FDG Ltd+^ 12/1/2018 Norcell Sweden+^ 9/29/2018 Sprint Nextel Corporation^ 9/15/2021 UPC Broadband+^ 3/15/2023 Wind Acquisition+^ 7/15/2017 Total Telecommunications Textiles & Leather — 1.48%*: Perry Ellis International Inc 4/1/2019 Total Textiles & Leather Total Corporate Bonds Total Fixed Income Other liabilities and assets — (22.37)% Net Assets — 100% $ ‡ The effective interest rates are based on settled commitment amount. * Calculated as a percentage of net assets applicable to common shareholders. + Foreign security. Distributions of investments by country of issue (excluding temporary cash investments) as a percentage of total investment in securities, is as follows: US United States 64.6% GB United Kingdom 14.4% IT Italy 3.7% SE Sweden 2.5% CA Canada 2.3% FR France 2.1% AE United Arab Emirates 2.1% DE Germany 2.0% AU Australia 1.8% ES Spain 1.6% NL Netherlands 1.1% DK Denmark 1.0% Other (Individually less than 1%) 0.9% 100.0% ^ Security exempt from registration under Rule 144a of the Securities Act of 1933.These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers. Bank loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for bank loans are the current interest rates at September 30, 2013. Bank loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Tax Basis The cost basis of investments for federal income tax purposes at September 30, 2013 for Babson Capital Global Short Duration High Yield Fund (the “Fund”) was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *The above table only reflects tax adjustments through December 31, 2012.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Fair Value Fair value is defined as the price that the Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment.A three-tier hierarchy is utilized to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes.Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk.For example, market participants would consider the risk inherent in a particular valuation technique used to measure fair value, such as a pricing model, and/or the risk inherent in the inputs to the valuation technique.Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability and are developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability and are developed based on the best information available in the circumstances.The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security in new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised is determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund’s investments. Description Level 1 Level 2 Level 3 Total Investments Assets: Fixed Income: Bank Loans $
